Citation Nr: 0518614	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  03-32 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to November 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision by the Hartford, Connecticut Department of Veterans 
Affairs (VA) Regional Office (RO).

In May 2005, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
are applicable to the issue on appeal.  The Board is of the 
opinion that further development of the record is required to 
comply with VA's duty to assist the veteran in the 
development of the facts pertinent to his claim. 

Specifically, the record reflects that the veteran underwent 
a VA psychiatric examination in July 1999.  The examiner 
noted the veteran's psychiatric history as provided by the 
veteran.  The diagnosis was chronic paranoid schizophrenia.  
The examiner noted that the veteran did not describe 
experiencing symptoms of paranoid schizophrenia during 
service.  He stated, "It would probably take medical 
information gathered during [the veteran's] time in the 
service for us to determine really if he had a psychotic 
disorder while he was in the military."  The examiner 
concluded that it was not possible to state that the 
veteran's psychiatric problems started during his military 
service.

Thereafter, the veteran underwent a VA psychiatric evaluation 
in October 2004.  Again, the VA examiner noted the veteran's 
psychiatric history as provided by the veteran.  The 
diagnosis was schizoaffective disorder.  The examiner stated 
that, "the Navy service has functioned as a severe stressor 
for a person who has already exhibited psychotic symptoms 
(mild) prior to enlisting.  Symptoms clearly worsened and a 
full diagnosis of [s]chizoaffective or schizophrenia could 
have been established during the service."  

The Board notes that there is no indication that either of 
these medical opinions was rendered following a review all 
pertinent records, to include service medical and personnel 
records.  Moreover, with regard to the October 2004 VA 
medical opinion, the Board notes that the law requires a 
greater degree of certainty in medical evidence which is used 
to decide a claim for VA benefits.  See 38 C.F.R. § 3.102 
(2004); see also Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In light of these circumstances, the Board finds that further 
VA psychiatric examination, to include a medical nexus 
opinion, is needed to fairly resolve the claim on appeal.  
See 38 U.S.C.A. § 5103A.  

Accordingly, the case is hereby REMANDED to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded an 
examination by a psychiatrist with 
appropriate expertise to determine the 
etiology of any currently present 
psychiatric disability.  If feasible, the 
examination should be performed by a 
psychiatrist who has not previously 
examined the veteran.  The claims folders 
and a copy of this Remand must be made 
available to and reviewed by the 
examiner.

A complete history of the claimed 
psychiatric disability should be obtained 
from the veteran.  All indicated tests 
and studies should be performed and all 
clinical findings reported in detail.

Based upon the examination results and 
the review of the claims folders, and 
with consideration of sound medical 
principles, the examiner should provide 
an opinion with respect to each currently 
present psychiatric disability as to 
whether it is at least as likely as not 
that such disability was present in 
service and, if so, an opinion as to 
whether such disability clearly and 
unmistakably existed prior to service.  

With respect to any psychiatric 
disability which the examiner concludes 
existed prior to service, the examiner 
should provide an opinion as to whether 
the disability clearly and unmistakably 
underwent no increase in severity during 
or as a result of service.  

With respect to any currently present 
psychiatric disability which the examiner 
believes developed subsequent to service, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that such disability(ies) is(are) 
etiologically related to service.  

The supporting rationale for the 
examiner's opinions must be provided and 
should reflect consideration of the July 
1999 VA psychiatric examination and the 
October 2004 VA psychiatric evaluation.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue to the veteran and 
his representative a supplemental 
statement of the case and afford them the 
appropriate opportunity for response 
before the claims folders are returned to 
the Board for further appellate 
consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




